Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20       PageID.505    Page 1 of 19




                      UNITED STATES OF AMERICA
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,
    Plaintiff,
                                      Docket No. 16-CR-20197
V.
                                      Hon: DENISE PAGE HOOD

JOSEPH SAAD,
     Defendant.
______________________________/


               DEFENDANT’S EMERGENCY MOTION FOR
                IMMEDIATE REDUCTION OF SENTENCE
                    (COMPASSIONATE RELEASE)

      Joseph Saad, through his counsel, Mark A. Satawa, respectfully moves this

Honorable Court, pursuant to the First Step Act of 2018 and 18 U.S.C. §

3582(c)(1)(A)(I), to modify Mr. Saad’s 72 month term of imprisonment to time

served, and to impose a special condition that he serve a period of home confinement

on supervised release. Such a modification will effectively allow him to finish the

remaining portion of his prison sentence on home confinement, which will in turn

allow him to protect himself, the BOP, and the community from the spread of the

novel coronavirus 2019 (“COVID-19”), by sheltering in place at his residence. This

compassionate release and modification of sentence is necessary in light of his age,

71, and serious underlying and pre-existing medical conditions. These conditions


                                         1
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20        PageID.506     Page 2 of 19




include, but are not limited to, a recurrence of cancer, as well as chronic kidney

disease, hypertension, pulmonary hypertension, sleep apnea, shingles, and frozen

thigh from an overdose of coumadin, and in combination place him in the COVID-

19 highest-risk category.

       Note, on April 14, 2020, the Undersigned Counsel attempted to seek

concurrence in this Motion, and the requested relief, pursuant to LR 7.1(a), by

sending an email to all three attorneys of record listed for the Government on the

Court’s PACER docket system. AUSA Wayne Pratt responded that the Government

would not agree to the relief requested.



                                    Introduction

       On June 22, 2017, this Honorable Court sentenced Mr. Saad to 72 months

incarceration for distribution of prescription drugs, a non-violent offense.

       Title 18 U.S.C. §3582 states that the administrative procedure for requesting

 a compassionate release is through the warden of the BOP facility where the inmate

 is located. The Defendant/Movant made his request to the Warden, first pursuant to

 the CARES ACT Program Statement 01-2020, for temporary transfer to home

 confinement on April 7, 2020. Upon learning that he had been exposed to Covid-

 19, he made a second request under the CARES ACT Program Statement 01-2020

 on April 10, 2020. The requests were served on the warden by incorrect name


                                           2
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20        PageID.507    Page 3 of 19




 initially, that was corrected and the requests were resubmitted, with an apology.

 Finally, on April 13, 2020, a request for compassionate release/reduction was made

 to the warden under the First Step Act by express mail and via email to the warden,

 the executive assistant, and counsel for FCI Milan. On April 14, 2020, the legal

 department at FCI Milan sent Co-counsel for Mr. Saad (Linda Sheffield of Atlanta,

 GA) an email that stated that Mr. Saad’s request for release had been forwarded “to

 inmate Saad's unit team for their review of Home Confinement as it pertains to your

 client.”



                                     Discussion


 I.     Jurisdiction of This Court: Exhaustion.


       The First Step Act (FSA) does not require mandatory administrative

 exhaustion for motions for reduction in sentence pursuant to 18 U.S.C. §

 3582(c)(1)(A). The plain text of the FSA gives courts power to consider a motion

 for reduction in sentencing without requiring full administrative remedies.

       Mr. Saad has not waited the 30 days provided by 18 U.S.C. 3582(c)(1)(A),

 and it is Saad’s position that in this instance exhaustion is not required. The FSA’s

 compassionate release provision grants the sentencing court the power to reduce a

 prisoner’s sentence in two circumstances: when “(i) extraordinary and compelling


                                          3
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20          PageID.508     Page 4 of 19




 reasons warrant such a reduction,” or “(ii) the defendant is at least 70 years of age”

 and meets other criteria. The statutory text does not require exhaustion of

 administrative remedies in all contexts. Instead, it permits courts to

              modify a term of imprisonment once it has been imposed:

              (1) in any case—

              (A) . . . the court, upon motion of the Director of the Bureau of
              Prisons or upon motion of the defendant after the defendant has
              fully exhausted all administrative rights to appeal a failure of the
              Bureau of Prisons to bring a motion on the defendant’s behalf or
              the lapse of 30 days from the receipt of such a request by the
              warden of the defendant’s facility, whichever is earlier . . . .

18 U.S.C.§ 3582(c)(1)(A). This language does not make exhaustion of

administrative remedies mandatory. The plain text gives this Court the power and

authority to reduce a sentence even without exhaustion of remedies in those contexts.

The Court has such power whenever the Director of the Bureau of Prisons makes

the motion or “the lapse of 30 days from the receipt of [a] request by the warden of

the defendant’s facility . . . .” Id.

       The Defendant respectfully suggests that there are three circumstances where

failure to exhaust may be excused: 1) Exhaustion may be unnecessary where it

would be futile, either because agency decisionmakers are biased or because the

agency has already determined the issue; 2) exhaustion may be unnecessary where

the administrative remedy process would be incapable of granting adequate relief;

3) exhaustion may be unnecessary where pursuing agency review would subject
                                            4
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20          PageID.509    Page 5 of 19




plaintiffs to undue prejudice. See, United States of America v. Wilson Perez, USDC

SDNY 17.Cr. 513 (4/1/2020), citing Washington v. Barr, 925 F. 3d 109, 118 (2d Cir.

2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146-47 (1992).

      The courts’ power under § 3582(c)(2) also supports this view that

administrative exhaustion is not jurisdictionally required. Subsection (c)(2) is

another provision that grants courts the power to “reduce the term of imprisonment.”

In subsection (c)(2), the court may act “in the case of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.

§994(o),” “after considering the factors set forth in section 3553(a) to the extent that

they are applicable, if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission . . . .” 3482(c)(2).

      Circuits have found that the district courts have jurisdiction to consider the

motion to reduce a sentence because the courts are empowered generally to have

jurisdiction over federal criminal cases. In other words, section 3582(c) is not the

source of the court’s jurisdiction. See U.S. v. Taylor, 778 F.3d 667, 671 (7th Cir.

2015) (“[Section] 3582 is not part of a jurisdictional portion of the criminal code but

part of the chapter dealing generally with sentences of imprisonment. . . [n]or is




                                           5
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20        PageID.510    Page 6 of 19




subsection (c) phrased in jurisdictional terms.”)1 Accordingly, §3582(c) generally

should not be understood to impose jurisdictional prerequisites related to exhaustion.

      When the movant is facing irreparable harm and futility, courts have

consistently waived exhaustion of administrative remedies. Garza v. Davis, 596 F.3d

1198, 1203-04 (10th Cir. 2010) (recognizing futility exception in context of § 2241

petition); Woodall v. Federal Bureau of Prisons, 432 F.3d 235, 239 n.2 (3d Cir.

2005) (“[E]xhaustion would be futile, given that Woodall is not challenging the

application of the BOP regulations, but their validity”); Elwood v. Jeter, 386 F.3d

842, 844, n.1 (8th Cir. 2004); Fournier v. Zickefoose, 620 F.Supp. 2d 313, 317 (D.

Conn. 2009); Boucher v. Lamanna, 90 F.Supp. 2d 883, 887 (N.D. Ohio 2000)

(concluding that exhaustion of administrative remedies would be futile where the

BOP’s policy on categorizing the prisoner's offense as a violent crime was

mandatory, the issue was a legal one that the BOP had consistently defended, and

the potential for immediate release counseled timely consideration of the petitioner’s

case).2


1
 See also U.S. v. Calton, 900 F.3d 706, 710-11 (5th Cir. 2018) (citing U.S. v.
Caraballo-Martinez, 866 F.3d 1233, 1243 (11th Cir. 2017); U.S. v. May, 855 F.3d
271, 274-75 (4th Cir. 2017); U.S. v. Trujillo, 713 F.3d 1003, 1005 (9th Cir. 2013);
U.S. v. Green, 886 F.3d 1300, 1306 (10th Cir. 2018) (rejecting claim of jurisdictional
bar).
2
 See also Chevrier v. Marberry, 2006 WL 3759909, *2-3 (E.D. Mich. Dec. 20,
2006); Cushenberry v. Federal Medical Center, 530 F.Supp. 2d 908, 912 (E.D. Ky.
2008); Zucker v. Menifee, 2004 WL 102779, *4 (S.D.N.Y. Jan. 21, 2004); Snyder v.
                                          6
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20       PageID.511    Page 7 of 19




      In the compassionate release context in particular, courts have recognized that

under the right circumstances, seeking relief from BOP can be futile, and so,

exhaustion of administrative remedies is waived. Thody v. Swain, 2019 U.S. Dist.

LEXIS 226582,* 5 (C.D. Ca. Nov. 26, 2019) (citing Fraley v. United States Bureau

of Prisons, 1 F.3d 924 (9th Cir. 1993) (where administrative appeal to Regional

Director certainly denied request based on BOP policy, further application for

administrative remedies would be futile)); Merth v. Puentes, 2019 U.S. Dist. LEXIS

114799, *8 (E.D. Ca. July 10, 2019) (holding administrative exhaustion of FSA’s

good time credits provision futile and so waived).3

      These conclusions are also supported by other provisions in the FSA.

Specifically, the Act carves out notice and expedited administrative consideration

for prisoners with terminal illnesses. 18 U.S.C. § 3582(d). Both the language of the

FSA and the legislative history support the conclusion that full exhaustion of

administrative remedies is subject to exceptions, and it is not mandatory.




Angelini, 2008 WL 4773142, *2 (E.D.N.Y. Oct. 27, 2008); Ross v. Fondren, No.
08- 325, 2008 WL 4745671 (D. Minn. Oct. 29, 2008); Kelly v. Daniels, 469 F.Supp.
2d 903, 904 (D. Or. 2007); Scott v. Lindsay, 2007 WL 2585072, at *2 (E.D.N.Y.
Sept. 10, 2007).
3
  Cf U.S. v. Mills, 2019 U.S. Dist. LEXIS 10954, *3 (M.D.Fl. January 23, 2019)
(prisoner cannot invoke futility of administrative remedies when he requested
compassionate release before the enactment of FSA).
                                         7
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20        PageID.512    Page 8 of 19




       The First Step Act provides that the defendant has the authority to make this

motion to the warden of defendant's facility, and the warden has the authority to

make this recommendation to the central office who forwards this to the sentencing

judge for action. Mr. Saad’s immediate concern is that he has a recurrence of cancer,

which the institution has not seen fit to further test as recommended by the doctor

who saw him at the hospital visit, coupled with Mr. Saad’s reported exposure to

Covid-19, has escalated this Case to one of extreme urgency.

       Further, the institution has removed funds from Mr. Saad's commissary

 account to pay for his medical December 2019 medical records which have not been

 provided to Mr. Saad. As a result, this request is being made upon information and

 belief, based on Mr. Saad’s recollections from his hospital visit and what the doctor

 told him, and upon medical records presented to this Court at sentencing. It is

 requested that the medical records requested and paid for by Mr. Saad be provided

 to this Court by the Bureau of Prisons immediately.

       Finally, Mr. Saad should be excused from exhausting his administrative

 remedies because the BOP does not have any policy in place to consider requests

 based on COVID-19, so any such request would be futile. To date, the BOP’s

 response to the COVID-19 pandemic has not included the urgent identification and




                                          8
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20        PageID.513    Page 9 of 19




 consideration for early release those prisoners who are at a higher risk from this

 disease.4

       Therefore, Mr. Saad’s request for urgent compassionate release based on the

 COVID-19 pandemic will be futile because BOP’s policy response does not

 currently include any emergency or urgent consideration of early release or the

 recommendation for a reduction in sentence on the basis of the COVID-19

 pandemic. Since BOP has not created an emergency administrative remedy for

 prisoners at serious risk from COVID-19, seeking such urgent administrative relief

 constitutes an exception to the exhaustion requirement on the basis of futility. See

 Fletcher v. Menard Correctional Center, 623 F.3d1171, 174 (7th Cir. 2010) (“If it

 takes two weeks to exhaust a complaint that the complainant is in danger of being

 killed tomorrow, there is no ‘possibility of some relief’ and so nothing for the

 prisoner to exhaust”).



 II. Reasons Action by This Honorable Court is Warranted Now.

       Congress did not define what would constitute an “extraordinary and

 compelling reason” warranting a reduction of a sentence under § 3582(c). Indeed,

 the legislative history confirms that it intended to grant federal sentencing courts



4
     See   Federal    Bureau    of    Prisons  COVID-19      Action    Plan,
https://www.bop.gov/resources/news/20200313_covid-19.jsp (March 13, 2020).
                                          9
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20        PageID.514   Page 10 of 19




 broad discretion to make those determinations on a case-by-case basis, and to reduce

 fundamentally unfair sentences where such reasons exist.

       In recent weeks, COVID-19 has spread throughout the United States,

 infecting thousands of Americans and inflicting many with severe respiratory

 illness; many Americans have perished.5 On March 11, 2020, the World Health

 Organization described the COVID-19 outbreak as a global pandemic. COVID-19

 poses a fatal risk to people 60 years of age and older and those with preexisting

 conditions.6

       Joseph Saad is a 71 year old male (72 this July), who suffers from chronic or

 serious medical problems, who is believed to have a recurrence of cancer (which

 was discovered in December 2019), with no further action taken, although further

 medical steps were recommended. Mr. Saad has served approximately half of his

 72-month sentence.




 5
     See generally CDC: COVID-19 Situation Summary, available                      at
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html
 6
    See Centers of Disease Control and Prevention, Coronavirus Disease 2019
 (COVID-19) Are You at High Risk for Severe Illness? (March 12,2020),
 https://bit.ly/2vgUt1P; World Health Organization, Q&A on coronaviruses (COVID
 19), https://www.who.int/news-room/q-a-detail/q-a-coronaviruses (those at greater
 risk from COVID-19 include “older persons and persons with pre-existing medical
 conditions (such as high blood pressure, heart disease, lung disease, cancer or
 diabetes)” (March 9, 2020)).

                                         10
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20           PageID.515     Page 11 of 19




         The First Step Act benefits the elderly, who have served over half their

 sentence, and who suffer from chronic health concerns, and are on a terminal track.

 Mr. Saad appears to fit this criteria, as there is a concern that the cancer has recurred,

 for which he has not been tested 5 months after the suspected new growth was

 believed to have been spotted, and now, this vulnerable, elderly gentleman has been

 exposed to the novel coronavirus by his cellmate, and is in isolation.

       Mr. Saad is in the highest risk category of individuals who face grave health

 consequences or death from exposure to COVID-19. These conditions did not

 develop during his incarceration; he has suffered from these conditions for a long

 time, and they were brought to the Court’s attention at the time of sentencing.

       It is requested that this Court order that Mr. Saad be immediately released

 pursuant to the First Step Act. The coronavirus is now reported to exist amongst staff

 and inmates at FCI Milan, and the Federal Bureau of Prisons reportedly is not testing

 anyone who is not seriously ill, according to its public website. It is anticipated that

 the coronavirus is more widespread in the BOP than reported, and it is clear that Mr.

 Saad has been exposed and is not being protected as he should be due to his age and

 his poor health, and that his life is now at extreme risk.




                                            11
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20        PageID.516     Page 12 of 19




 III. Case History.

      Mr. Saad is a low security inmate, who was sentenced to a term of 72 months

 for conspiracy to unlawfully distribute controlled substances. Mr. Saad operated a

 healthcare business, and a physician he hired was unlawfully prescribing

 prescription medications, with Mr. Saad's knowledge. He entered a timely plea of

 guilty. He was sentenced by this Honorable Court on June 22, 2017. At this time

 Mr. Saad has served approximately half of his 72-month sentence.



 IV. Extraordinary and Compelling Reasons for Release.

       According to reports from Mr. Saad, in December of 2019, he was sent out

 from FCI Milan to see doctors at St Joseph's Hospital, Michigan, who diagnosed

 Mr. Saad with suspected recurrent bladder cancer, in addition to chronic kidney

 disease, hypertension, pulmonary hypertension, sleep apnea, shingles, and frozen

 thigh from an overdose of coumadin. The federal prison staff in Butner, NC had

 given him an overdose of coumadin. Mr. Saad was not taken back to the hospital for

 additional testing concerning the suspected return of cancer. The Undersigned

 Counsel is attempting to secure the medical records. Requests from Mr. Saad to

 medical at FCI Milan for his records have gone unanswered. He was told he would

 receive them after a period of 30 days, he has paid for those records, yet the 30 days

 (and more) have passed without the records being provided. Mr. Saad is proceeding


                                          12
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20        PageID.517    Page 13 of 19




 on reported information, although records have been requested and paid for to

 support this claim.

       Upon information and belief, Mr. Saad was diagnosed with A-fib while in

 Butner NC. He was surgically treated at one of their prison hospitals. In 2015, while

 in the community, he had quadruple by-pass, arrythmia, 4 knee replacement

 surgeries, poor vision (diabetes), neuropathy, hearing loss, compressed back discs,

 shortness of breath, rhinopathy (Sinusitis), and severe headaches.

       Now, with the corona virus and confirmed prison (staff and inmate) cases at

 Milan, his advanced age, and medical condition, Mr. Saad is among those elderly

 and medically fragile inmates who are in the highest at risk category – those likely

 to be doomed to succumb to the novel coronavirus unless they are sent home. Mr.

 Saad's cellmate was reportedly sent to the hospital with coronavirus, and Mr. Saad

 reports he is now in quarantine in the SHU, having been exposed. This is very bad

 news, considering his advanced age, poor health and the suspicion that he may have

 a recurrence of cancer.

       This Honorable Court expressed concern at sentencing that the Bureau of

 Prisons be able to provide for Mr. Saad’s medical needs.

       The Court: And so I'm concerned that your medical care be taken care
       of in the prison and that you not have an opportunity to not have the
       care that you might need. I'm also to consider whether any other
       correctional treatment would be available to you and that includes
       treatment for things like substance abuse meaning of illegal or legal
       substances and also any gambling or other kinds of addictions.

                                          13
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20          PageID.518    Page 14 of 19




 Sentencing at p. 40

       The Court: I have noted that in the Presentence Report I think it lists all
       of the medications that you take on page 15 and I have noted that there
       are not just one issue, meaning the bladder cancer and the ability for it
       to become more aggressive, but also that there is the knee and the heart
       problem and the diabetic problem. And there are numerous of them
       outlined in Paragraph 54. And I hope I'm not saying anything that is
       inappropriate to say relative to your health conditions, but there are a
       lot of these. And I'm concerned that there be some management of that,
       that maybe you can't always get in the prison system.

 Sentencing at p. 41 (attached)

       Now the major concern of the Court has manifested - Mr. Saad appears to

 have a possible recurrence of the cancer, which he advised his family was discovered

 at a hospital visit several (5) months ago, where an imaging was requested by the

 hospital to determine whether the cancer has returned, yet no further action was

 taken by the prison. Mr. Saad not only has a series of vulnerable preexisting

 conditions which make him more susceptible to the coronavirus, but he may also

 have a recurrence of cancer, left undiagnosed or treated, making him even more

 vulnerable.

       Mr. Saad has maintained clear conduct except for two reported inappropriate

 comments in the food line with a serving inmate, for which he lost use of the

 telephone for two weeks. His age and the medical treatments likely contributed to

 the comments, and that it was intentional misbehavior. He has had no further

 incident reports. He is unlikely to be a repeat offender.
                                           14
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20         PageID.519    Page 15 of 19




       Mr. Saad’s medical condition, combined with his remaining time remaining

 to serve on his sentence and the high risk posed by COVID-19 (to which he has

 reportedly been exposed) clears the high bar set by 3582(c)(1)(A). As discussed in

 the recent opinion and order in United States v Wilson Perez,7 U.S.S.G. 1B1.13

 n.1(D) defined two reasons for release: (1) “extraordinary and compelling

 circumstances exist where the defendant is suffering from serious physical or

 medical condition….that substantially diminishes the ability to provide self-care

 within the environment of a correctional facility and from which he is not expected

 to recover”; (2) 1B1.13, n.1(D) authorizes release based on “extraordinary and

 compelling reasons other than, or in combination with, the [other] reasons

 described.”

       The court in Perez found that the seriousness of the disease coupled with the

 inmate’s inability to distance himself from others and to protect himself in his close-

 quarters confinement from other inmates and staff who could be infected with

 COVID-19, were facts relevant to consider in evaluating whether or not the inmate

 was a serious candidate for release under the First Step Act.

       As Mr. Saad entered prison, he was in recovery from a serious illness, and

 there was legitimate concern expressed by this Court that he would not be cared for


 7
  United States v Wilson Perez, Case No. 17 Cr. 513-3 (AT), Southern District of
 New York, Judge Analisa Torrres, April 1, 2020.

                                           15
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20         PageID.520    Page 16 of 19




 in prison. Now, it seems that he has a recurrence of cancer, coupled with other pre-

 existing illnesses from which he suffers, and due to the close quarters and the

 inability to follow social distancing, to wear protective gear, or to follow any of the

 CDC protocols to be safe from COVID-19, he has been exposed. He was not being

 well cared for before the COVID-19 pandemic. He is now unable to be transported

 to the hospital to be tested for cancer as he is reported to be in quarantine for

 exposure to COVID-19. It is respectfully suggested that he clearly meets the criteria

 to be considered for release to his term of supervised release, the conditions of which

 are allowed to be restrictive, as this Court orders.

       In United States v. Doshi, 13-CR-20349, filed 3/31/2020, Senior Judge Arthur

 J. Tarnow of this District granted release to home confinement to Rajesh Doshi, who

 was convicted of a healthcare fraud conspiracy. Doshi’s motion for judicial

 recommendation to home confinement was granted without his pursuing

 administrative remedies to the Bureau of Prisons. The Doshi Court found the

 conditions in the Bureau of Prisons to are susceptible to disease and that “high

 density prison populations makes federal prisons ideal transmission grounds for the

 virus.”   The court also cited U.S. v. Garlock, 18-CR-00418-VC-1, 2020 ND

 California   3/25/2020,    and    Basank    v.   Decker,   20    CIV2518     2020WL

 1481503(3/25/2020) (“District Courts have also recognized the health risks—to




                                            16
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20         PageID.521    Page 17 of 19




 inmates, guards and the community at large—created by large prison populations.”

 Id.)



 V.     A reduction in sentence is warranted considering the other sentencing
        factors.

        In determining whether Mr. Saad’s sentence should be reduced, this Court

 must decide, inter alia, whether he presents a danger to the safety of any other person

 or to the community, as provided in 18 U.S.C. §3142(g) and USSG §1B1.13(2). If

 he does not, the court should then look to the factors outlined in 18 U.S.C. §3553(a).

 All these factors weigh strongly in favor of release in his Case.

        Mr. Saad, 71, was convicted of a nonviolent offense, that involved the selling

 of prescription drugs in a clinic he owned. He has very strong family support, and

 has worked fulltime his entire life. He does not present a danger to the safety of any

 person or the community. He accepted responsibility for his crime and has expressed

 explicit, repeated and sincere remorse. The punishment he has received is sufficient

 to deter any future misconduct. Release of an elderly and frail man during the peak

 of global epidemic will not encourage future owners of medical clinics. In terms of

 unwanted sentencing disparities, the doctor who was writing the fraudulent

 prescriptions in this Case received a sentence of only ONE DAY in custody, with

 credit for one day time served.



                                           17
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20       PageID.522    Page 18 of 19




 VI. Residence if transferred to Supervised Release.

       If this request for compassionate release/RIS is granted under the First Step

 Act, Mr. Saad will live with his son, Casey Saad (see PSR paragraph 49), who

 resides at 6560 Kingsbury, Dearborn Heights, MI 48127. Mr. Saad has a large

 family who will support him. This is a private residence where he has the ability to

 quarantine for 14 days. He has the ability to secure medical insurance once he is

 released, and will obtain insurance to pay for his medical needs through Medicare.



                                         Conclusion

       With the passage of the First Step Act, Congress emphasized the imperative

 of reducing unnecessary incarceration and avoiding unduly punitive sentences that

 do not serve the ends of justice. Mr. Saad asks for the mercy of the court to allow

 him to self isolate during this pandemic, and respectfully requests that this

 Honorable Court take this opportunity to grant a reduction in his sentence based on

 extraordinary and compelling reasons.




                                          18
Case 2:16-cr-20197-DPH-MKM ECF No. 60 filed 04/15/20      PageID.523    Page 19 of 19




       WHEREFORE, and for all of the reasons argued in this Petition, Mr. Saad

 requests that this Honorable Court:

    A. Schedule an immediate hearing, done remotely, via Polycom, Zoom, or a

       similar online, video conference method;

    B. In the alternative, Mr. Saad requests that the Court render a decision on the

       Pleadings in this Case, without oral argument;

    C. Order Mr. Saad from the BOP immediately.



                                              Respectfully Submitted,

                                              SATAWA LAW, PLLC

                                              s/ Mark A. Satawa
                                              Attorney for Defendant
                                              26777 Central Park Blvd, Suite 300
                                              Southfield, Michigan 48076
                                              Phone: 248-356-8320
                                              E-Mail: Mark@satawalaw.com

 Date: April 15, 2020




                                         19
